Title: John Adams to Abigail Adams, 13 December 1798
From: Adams, John
To: Adams, Abigail


          
            My Dearest Friend
            Phyladelphia Dec. 13. 1798
          
          Your Letters of Nov. 29 Dec. 2. and 3 affect me very tenderly. The low Spirits, Effects of long and exhausting sickness are apparent: but these are Evils of a serious nature. I pray you to banish as much as possible all gloomy Thoughts and be very cautious to avoid every thing which may endanger a return of your old Disorders.
          To reconcile you to your fate I have a great mind to give you a detail of mine. A Peck of Troubles in a large Bundle of Papers, often in a hand Writing almost illegible, comes every day from the office of  office of  offfice of  &c &c &c. Thousands of sea Letters Medeterranean Passes and Commissions & Patents to sign— No Company— No society— idle unmeaning Ceremony— Family Vices, Follies, Extravagance, shiftlessness, and Health, sinking for what I knew under my Troubles & fatigues.
          You and I, seem to have arrived prematurely at the Age when there is no pleasure.—
          All this is not the Resignation of Socrates.
          I cannot encourage the Idea of your coming on to Phyladelphia. The horrid Roads and cold damp Weather would put an End to you.
          I hope our dear Thomas will arrive and chear you up.— I am with / unalterable affection
          
            J. A
          
        